Citation Nr: 1200598	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1969 to March 1987.  

By rating action in May 1990, the RO denied, in part, service connection for a psychiatric disorder.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the RO which reopened and denied the claim of service connection for a psychiatric disorder, that included PTSD, and granted service connection for radiculopathy of the right lower extremity; rated noncompensably disabling.  

The issue of an increased rating for radiculopathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied by an unappealed rating decision by the RO in May 1990.  

2.  The additional evidence received since the May 1990 rating decision is new and material.  

3.  The Veteran did not engaged in combat with the enemy during military service.  

4.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

5.  The Veteran does not have an acquired psychiatric disorder, including PTSD as a result of military service.  


CONCLUSIONS OF LAW

1.  The May 1990 RO decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

3.  The Veteran does not have an acquired psychiatric disorder, including PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters sent to the Veteran by VA, dated in February 2002, July 2003, September and October 2004, and April 2007, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal (the reports of which have been associated with the claims file), and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Before reaching the merits of the claim for an acquired psychiatric disorder, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for an acquired psychiatric disorder was finally denied by the RO in May 1990.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A prior final decision may be reopened with the submission of new and material evidence.  New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the May 1990 rating decision that denied service connection for an acquired psychiatric disorder included the Veteran's service treatment records which showed no complaints, treatment, abnormalities or diagnosis for any psychiatric problems.  Further, the Veteran did not submit any evidence of a current psychiatric disorder.  

The evidence added to the record since the May 1990 final rating decision included numerous VA out- and inpatient medical records showing treatment for various maladies, including psychiatric problems from 1998 to the present.  The records include a diagnosis of PTSD and an indication by the treating physician that his symptoms were related to alleged traumatic events in service.  

In this case, the prior final rating decision which denied service connection for an acquired psychiatric disorder was based on a finding that the Veteran did not manifest any signs or symptoms in service or at anytime subsequent to service.  The evidence added to the record since that rating decision shows a current diagnosis for a psychiatric disorder.  

Additionally, the Veteran's statements concerning his alleged in-service experiences and continuity of his symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The VA medical reports and the Veteran's statements relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical records and the Veteran's statements are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for an acquired psychiatric disorder is reopened, the Board must next determine if it will be prejudicial to the Veteran if the Board addresses the merits of the claim.  In this regard, the Veteran was notified of VA's duty to assist him in obtaining evidence, of what evidence was required to sustain his claim, and what evidence had already been obtained.  The Veteran was notified of his responsibility to submit evidence which showed that he has a disability at present which had its onset in service, and why the current evidence was insufficient to award the benefits sought.  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that he will not be prejudiced by the Board proceeding to review the issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

In deciding a claim for service connection on the merits, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board also must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran contends that he has an acquired psychiatric disorder, specifically PTSD due to multiple traumatic experiences in service.  Initially, the Veteran asserted he had PTSD due to stress from being on full alert and on guard duty 24 hours a day for 60 consecutive days because the Libyan Army was "constantly putting bombs under cars, in the barracks."  (See May 2003 letter).  In a letter received in August 2003, the Veteran reported that he had depression related to treatment by his drill sergeant who was a racist.  He also reported that his "good friend" "Sgt Rosario" and another friend were in an accident in service when an armored personnel carrier (APC) flipped over.  He said that his friend was killed and that Sgt Rosario was seriously injured about 20 minutes after he helped load up the vehicle.  In stressor statement, received in August 2003, the Veteran reported that two soldiers were injured and one killed in the accident.  He said that he wanted to go out with them, but that Sgt Rosario didn't let him go.  The Veteran also reported that he was harassed by other soldiers because of his poor English, and that he was worried about going to war with Libya.  

In a letter received in July 2004, the Veteran described the difficulties he had in service because of his poor English and said that he was harassed by his supervisors and fellow servicemen.  He said that he didn't drink or do drugs prior to being diagnosed with hepatitis B in service, and that he thought he was going to die from hepatitis.  The Veteran also reported that he "witnessed" a truck "smash" another soldier and that he was suppose to be in the truck.  

In a stressor statement, received in September 2004, the Veteran reported that he saw "flesh" on the APC after the accident, and that he had to drive the vehicle back to the border.  In another statement, received in September 2004, he reported that the accident occurred around April 1980, that Sgt Rosario was seriously injured, and that the driver was drunk at the time of the accident.  He also said that he was stressed because he thought that his unit was going to war in Libya.  In a letter received in March 2005, the Veteran reported that he didn't go out with Sgt Rosario in the APC, and that the vehicle, which was covered in blood and human flesh, was towed back to the base after the accident.  

Finally, in a letter received in August 2007, the Veteran reported that he made friends with "SP/4" Rosario after being assigned to his unit in Germany in October 1979, and that the following month, while out on border tour, the truck that SP4 Rosario was riding in flipped over and that he witnessed SP/4 Rosario die "with [his] own eyes."  

Historically, the Veteran's service personnel records showed that he arrived in Germany on September 29, 1979, and was assigned to K Troop, 3rd Squadron, 2nd Armored Cavalry Regiment (K Trp, 3/2 ACR) as an assistant scout on October 30, 1979.  His service treatment records showed no complaints, treatment, abnormalities or diagnosis for any psychiatric problems, and none were shown until many years after service.  

The evidentiary record shows that the Veteran has a history of multiple incarcerations for theft and multiple violations of driving under the influence.  A VA report showed that the Veteran was voluntarily admitted for drug and alcohol treatment in February 2000, following his release from 16 months of incarceration in January 2000.  At that time, the Veteran made no mention of any psychiatric complaints or symptoms associated with his military service.  The diagnoses included substance induced mood disorder - cocaine abuse, and rule out major depressive disorder.  In fact, prior to receipt of his claim in 2002, the Veteran never mentioned any psychiatric problems related to his military service, nor did he describe any of the stressor events that he now claims to have caused him great anxiety since service.  When seen by VA in January 2002, the Veteran reported that he began to use drugs in 1979, and that his choice of drug was cocaine.  

When seen by VA in July 2003, the Veteran reported that he started using heroine when he was 20 years old, and resumed his heroine use in 1996.  He said that he was in prison from 1998 to 2000 for burglary, that he started using crack cocaine after his release, and that he was returned to prison from 2000 to 2001.  The Veteran reported that he became anxious in service after the bombing of a night club frequented by other soldiers, and that he began having nightmares, hypervigilance, and flashbacks.  The impression was cocaine and heroin dependence in remission and anxiety disorder not otherwise specified.  The examiner commented that the Veteran did not meet the full criteria for PTSD, but had typical PTSD symptoms since service episode in Germany.  

When examined by VA in October 2004, the Veteran reported that he started drinking alcohol when he was 15 years old, and using cocaine when he was 21.  He said that he was incarcerated eight times for burglary, domestic violence, theft and larceny.  He served 90 days in a state prison in 1994, served four years in New Jersey for theft and burglary, and had additional charges for substance abuse and DUI.  The examiner indicated that the Veteran did not meet the criteria A for PTSD, but the diagnoses included PTSD, cocaine dependence, and heroine and alcohol dependence, in remission.  

When examined by VA in January 2007, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints and military, occupational and medical history and the clinical findings on examination.  The Veteran reported that his psychiatric treatment with VA began in 2001 and was largely related to his substance abuse.  He reported that he continued to use cocaine and that his last use was about five months earlier.  The diagnoses included substance induced mood disorder, mild, cocaine abuse, and alcohol and heroine dependence in full sustained remission.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  

In an addendum report in March 2007, the VA examiner reported that the Veteran did not describe any significant depressive symptoms that would be in the category of a major depression and had rather mild depressive symptoms.  He opined that the Veteran's psychiatric disorder was not related to or aggravated by his service-connected back disability, and that his history of a stroke in 2000 was possibly related to his drug use.  The diagnosis was substance induced mood disorder.  

The evidentiary record also includes letters from a VA nurse (RN), and a treating VA psychologist, both dated in July 2004.  The letters describe the Veteran's treatment in the PTSD clinic for symptoms of PTSD, and noted the Veteran's reported recollection of witnessing the accidental death of a fellow soldier killed in a motor vehicle accident in service, and that he was part of a detail that cleaned blood and flesh off the vehicle.  The Veteran also described several other stressors in service, including being harassed by others because he could not speak English very well; being in fear of his life when another solider pointed a loaded weapon at him, fear of dying from hepatitis B, and intense fear from being on full red alert during service.  

Concerning the Veteran's testimony, while he is competent to provide evidence regarding symptoms he has experienced, any such assertions must be weighed against other contradictory statements and objective medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

In this regard, the Board notes that information obtained from the Defense Personnel Records Image Retrieval System in August 2006, indicated that a search of the U.S. Army Combat Readiness Center revealed no fatal accidents in Germany involving the Veteran's unit (K Trp, 3/2 ACR) during his period of service.  The records showed that a civilian vehicle was damaged after hitting a tank from the Veteran's unit on December 1, 1979, but that no personal injuries were involved.  Two soldiers from another unit, Headquarters and Headquarters Troop of the 3/2 ACR, were injured when one vehicle slid (on ice) into the other, rolling it over and down an embankment in January 1980.  One soldier was pinned inside his vehicle and the other soldier was thrown from his vehicle, but there were no reported deaths.  A search of the records also showed that an army engineer, Specialist Fourth Class R. C. Rosario was killed on November 1, 1979, when the truck he was a passenger in overturned killing two soldiers and injuring five.  Although the report did not identify the unit to which SP4 Rosario was assigned, the report stated at the outset, that there were no fatalities to anyone from the Veteran's unit during the time that he was assigned.  Therefore it is reasonable to assume that this individual was not a member of the Veteran's unit.  

In this case, the Board finds that the Veteran is not a reliable historian and that his assertions regarding his personal involvement with the events surrounding a fatal motor vehicle accident in service are not believable or credible.  Specifically, prior to receipt of the CURR response, the Veteran asserted that he befriended a "sergeant" Rosario - who was his immediate supervisor, when he was assigned to the unit in October 1979, and that several months later, Sgt Rosario was seriously injured, but not killed, when an APC flipped over, and that another soldier, who's' name he could not recall was killed in the accident.  The Veteran later revised that story and said that one additional soldier was also injured in the accident and that he (the Veteran) had to drive the vehicle back to base.  Later, he revised that version of the story and said that the APC was towed back to base and that he saw flesh and blood on the vehicle.  The Veteran later told a VA nurse that he was part of a detail assigned to clean the flesh and blood off the vehicle.  After receipt of the CURR response, however, the Veteran revised his story completely, and asserted that SP4 Rosario was killed right in front of him.  

Concerning the Veteran's most recent version of his story, the soldier who was killed when the truck he was in rolled over, died two days after the Veteran was assigned to K Trp, 3/2 ACR.  In fact, two servicemen were killed in that accident and five were injured.  The facts and circumstances surrounding the fatal motor vehicle accident from the CURR report is significantly different from any of the versions offered by the Veteran and raises serious questions as to his truthfulness and credibility.  For over four years, the Veteran asserted that his good friend Sgt Rosario suffered only cuts and bruises in the accident and that another serviceman, which he sometimes identified as a good friend but could not recall his name, was killed.  Now that the true facts have been revealed, however, the Veteran, who had asserted on several prior occasions that he was not at the scene of the accident, now claims that he personally witnessed the accident and the death of his good friend SP4 Rosario.  

Given the Veteran's inconsistent and contradictory statements regarding the motor vehicle accident in service, the Board finds that he is not credible and that his assertions are not believable.  

As to his other allegations of traumatic events, including another soldier pointing a loaded weapon at him, being harassed by other soldiers because of his difficulty speaking English, his fear of dying from hepatitis B, and being on red alert for an extended period of time, there is no objective or competent evidence which would suggest that any of these alleged events occurred or have caused or resulted in a psychiatric disorder.  

Although the Veteran asserted that he was "dying" from hepatitis B, a service treatment record dated in September 1981 showed that he was diagnosed with hepatitis two months earlier and that he was put on medication for 30 days.  The Veteran's vital signs were normal on examination and there was no evidence of yellowing of his eyes or any other pertinent abnormalities.  As to being harassed because of his poor English and having a loaded weapon pointed at him, the Veteran did not report any of these incidents in service, nor do the service records show any complaints or abnormalities referable to any psychiatric problems in service or until many years thereafter.  

Furthermore, the Veteran's recitation of these events has been varied, again reflecting negatively on his credibility in general.  For example, in a letter received in July 2004, the Veteran reported that he was "dying" from hepatitis B and was in "agony" for 33 days because the doctors couldn't give him any medication for it.  He said that his mother received a letter telling her that he had hepatitis and that if he didn't get any better, they would fly her to Germany to be with him.  He also asserted that he never used alcohol or drugs before he was diagnosed with hepatitis.  However, on a Risk Factor for Hepatitis Questionnaire in August 2003, the Veteran reported that he used heroine, intravenously from 1979 to 1981.  On various VA treatment records from 2000 to the present, the Veteran described his history drug use and reported that he started drinking alcohol when he was 15 years old, started using drugs in 1979, and has been abusing cocaine since 1981.  (i.e., January 2002 VA note).  Thus, the Board finds that the Veteran's assertions that he did not drink alcohol or abuse drugs prior to his diagnosis of hepatitis in July 1981, is not only inaccurate, but raises serious questions as to his reliability as an accurate historian.  

Under the new regulations, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In this regard, while the Veteran may have been on alert status at some point during his military career, there is no evidence that he experienced, witnessed or confronted an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  In sum, the Board does not find that that the Veteran's reports constitute fear of hostile military or terrorist activity as defined by regulations.  

The Board acknowledges the statements and testimony made by the Veteran as to his experiences during his period of service; however, by law his statements that these events occurred are insufficient, by themselves, to establish entitlement to service connection.  Because the record does not persuasively show participation in combat or exposure to hostile military or terrorist activity, the claimed stressors must be corroborated.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The Board must, therefore, conclude that based on the discussion above, there is no evidence to substantiate that the Veteran's claimed in-service stressors occurred.  

Under the circumstances, the Board finds that the Veteran is not a credible or reliable historian, and that his assertions as to alleged stressors or the onset of psychiatric symptoms in service is not supported by any credible or competent evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

The favorable medical evidence in this case was based entirely on the Veteran's self-described history that he witnessed the death of another serviceman in service and of having psychiatric symptoms since service.  As discussed above, however, the Veteran was not a witness to the only fatal motor vehicle accident in service confirmed by official reports, nor was there any objective evidence of any psychiatric symptoms in service.  Since the Veteran is not credible, the medical opinions based on this evidence is not probative.  

Furthermore, the Veteran was afforded a VA psychiatric examination in January 2007, to determine whether he had a psychiatric disorder, including PTSD which was due to his military service.  The examiner indicated that the claims file was reviewed and provided a detailed description of the Veteran's complaints and clinical findings.  The Veteran reported that he had thoughts about the motor vehicle accident in service from time to time and occasionally dreams about it.  The Veteran did not describe any symptoms related to numbing or avoidance, flashbacks, difficulty with anger, startled response, hypervigilance, suicidal or homicidal ideations, psychotic symptoms or panic attacks.  The diagnosis was substance induced mood disorder.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  

As noted above, in order to prevail on a claim of service connection PTSD, there must be medical evidence diagnosing the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  All these factors are not present in this case, and therefore, service connection for PTSD is denied.  

Additionally, as there was no credible or objective evidence of any psychiatric complaints, treatment or diagnosis in service or until many years after service separation, and no competent, credible or probative evidence that any current psychiatric disorder is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD is denied.  


REMAND

Concerning the claim for a compensable evaluation for radiculopathy of the right lower extremity, the Board finds that the current medical evidence of record is inadequate to determine the current state of the Veteran's disability at this time.  That is, while the Veteran was examined for his low back disability by VA orthopedic services three times during the pendency of this appeal, the reports included few, if any, neurological findings.  Moreover, the most recent VA examination of record was conducted nearly 4 years ago.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Given the lack of specific findings and the many years since the Veteran was last examined by VA, the Board finds that further development of the record is required.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain copies of all the Veteran's VA treatment records dated since May 2007, and associate them with the claims file.  

2.  The Veteran should be afforded VA neurological examination to determine the current severity and all manifestations of his radiculopathy of the right lower extremity.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  

The examiner should identify all neurological complaints or findings attributable to the service-connected lumbosacral spine disability, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function.  If applicable, the examiner should disassociate any neurological findings related to the nonservice-connected stroke.  

The examiner should describe all findings in detail and provide a complete rationale and basis for any opinions offered.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state, and include an explanation.  

3.  Thereafter, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


